SUPPLEMENT DATED DECEMBER 4, 2009 TO PROSPECTUS DATED MAY 1, 2009 FOR KEYPORT ADVISOR and TO PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR CHARTER ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. The name of The Alger American Fund has been changed to The Alger Portfolios. In addition, the name and class of the following investment option has changed to: Old Name and Class New Name and Class Alger American SmallCap Growth Portfolio, Class O Alger Small Cap Growth Portfolio, Class I-2 Please retain this supplement with your prospectus for future reference. Keyport(US)
